           Case 3:17-cv-05690-BHS Document 142 Filed 10/12/18 Page 1 of 30



 1                                                                THE HONORABLE BENJAMIN H. SETTLE
 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF WASHINGTON
 8                                            AT TACOMA
 9   STATE OF WASHINGTON,                                               Case No. 3:17-cv-05690-BHS
10                           Plaintiff,                                 DECLARATION OF MATTHEW
                                                                        TURETSKY IN SUPPORT OF
11   v.                                                                 DEFENDANT WESTSOUND
                                                                        ORTHOPAEDICS, P.S.'S MOTION TO
12   FRANCISCAN HEALTH SYSTEM d/b/a                                     COMPEL DOCUMENTS FROM, AND A
     CHI FRANCISCAN HEALTH;                                             DEPOSITION OF, THIRD-PARTY
13   FRANCISCAN MEDICAL GROUP; THE                                      DAVITA, INC. D/BA/ DAVITA
     DOCTORS CLINIC, A PROFESSIONAL                                     MEDICAL GROUP
14   CORPORATION; and WESTSOUND
     ORTHOPAEDICS, P.S.,                                                NOTED FOR HEARING:
15                                                                      NOVEMBER 2, 2018
                             Defendants.
16

17            I, Matthew Turetsky, declare as follows:

18            1.        I am an attorney of record for Defendant WestSound Orthopaedics, P.S.

19   (“WSO”). I am over the age of eighteen (18) and am otherwise competent to testify. I am

20   familiar with the pleadings and proceedings in this matter, and make this declaration upon my

21   personal knowledge.

22            2.        Attached as Exhibit A is a true and correct copy of the September 7, 2018, cover

23   letter, document subpoena and deposition subpoena that I caused to be served on DaVita, Inc.,

24   together with the affidavit of service from our process server.

25            3.        DaVita, Inc. has not produced any documents or otherwise responded to the

26   subpoenas. My office has made numerous efforts to contact representatives and attorneys for
                                                                                        SCHWABE, WILLIAMSON & WYATT, P.C.
      DECLARATION OF MATTHEW TURETSKY IN SUPPORT OF DEFENDANT WESTSOUND                          Attorneys at Law
                                                                                            1420 5th Avenue, Suite 3400
      ORTHOPAEDICS, P.S.'S MOTION TO COMPEL DOCUMENTS FROM THIRD-PARTY DAVITA,                Seattle, WA 98101-4010
                                                                                             Telephone: 206.622.1711
      INC. D/BA/ DAVITA MEDICAL GROUP: CASE NO. 3:17-CV-05690-BHS - 1
     PDX\126185\221555\MAT\24065347.1



                                                                                                            Page 1 of 30
           Case 3:17-cv-05690-BHS Document 142 Filed 10/12/18 Page 2 of 30



 1   DaVita, but we have not been able to reach anyone with knowledge or authority related to the
 2   subpoenas.
 3            4.        Attached as Exhibit B are true and correct copies of press releases from the
 4   internet announcing DaVita’s acquisitions of The Everett Clinic and Northewest Physicians
 5   Network.
 6            I declare under penalty of perjury under the laws of the State of Washington that the
 7   foregoing is true and correct.
 8            Dated this 12th day of October, 2018, at Seattle, Washington.
 9

10                                                                      /s/ Matthew Turetsky
                                                                        Matthew Turetsky, WSBA #23611
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
                                                                                     SCHWABE, WILLIAMSON & WYATT, P.C.
      DECLARATION OF MATTHEW TURETSKY IN SUPPORT OF DEFENDANT WESTSOUND                       Attorneys at Law
                                                                                         1420 5th Avenue, Suite 3400
      ORTHOPAEDICS, P.S.'S MOTION TO COMPEL DOCUMENTS FROM THIRD-PARTY DAVITA,             Seattle, WA 98101-4010
                                                                                          Telephone: 206.622.1711
      INC. D/BA/ DAVITA MEDICAL GROUP: CASE NO. 3:17-CV-05690-BHS - 2
     PDX\126185\221555\MAT\24065347.1



                                                                                                         Page 2 of 30
Case 3:17-cv-05690-BHS Document 142 Filed 10/12/18 Page 3 of 30




                                            EXHIBIT A        Page 3 of 30
          Case 3:17-cv-05690-BHS Document 142 Filed 10/12/18 Page 4 of 30

Schwabe
WILLIAMSON & WYATT®




September 7, 2018                                                                   Matthew Turetsky
                                                                                    Admitted in Washington
                                                                                    T: 206-689-1222
                                                                                    C; 206-718-5402
                                                                                    mturetsky@schwabe.com
Via First Class Mail

DaVita, Ine. d/b/a DaVita Medieal Group
Registered Agent: Corporation Serviee Company
251 Little Falls Drive
Wilmington, DE 19808

RE:     State of WA v Franciscan Health System d/b/a Chi Franciscan Health, et al.
        Our File No.: 126185-221555

To Whom it May Concern:

We represent Westsound Orthopaedics, P.S. in the above-entitled action. Attached is a Notice of
30(b)(6) Deposition and a Notice of Request for Production with Subpoena to Third-Party DaVita,
Inc. d/b/a DaVita Medical Group. We have a discovery cutoff of October 12, 2018, in this
litigation, so our flexibility with respect to the deadlines is limited. However, we are happy to
work with you regarding your availability for the deposition and the scope of the production. We
will make every effort to accommodate your schedule and to avoid unnecessary work.
Very truly yours,

SCHWABE, WILLIAMSON & WYATT, P.C.



Matthew Tun

Enclosures

PDX\I 26185\221555\MAT\23856159.1




                                                                                                         Page 4 of 30
      U.S. Bank Centre | 1420 5th Avenue | Suite 3400 | Seattle, WA | 98101 | M 206-622-1711 | F 206-292-0460 | schwabe.com
                                                                                                                              I
                     Case 3:17-cv-05690-BHS Document 142 Filed 10/12/18 Page 5 of 30
AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                            for the
                                                        Western District
                                                       __________        of Washington
                                                                  District  of __________

                 STATE OF WASHINGTON                                           )
                               Plaintiff                                       )
                                  v.                                           )      Civil Action No.    3:17-CV-05690
       FRANCISCAN HEALTH SYSTEM d/b/a CHI                                      )
           FRANCISCAN HEALTH, ET AL.                                           )
                              Defendant                                        )

                             SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION

 To:                                               DaVita, Inc. d/b/a DaVita Medical Group
                         Registered Agent: Corporation Service Company, 251 Little Falls Drive, Wilmington, DE 19808
                                                (Name of person to whom this subpoena is directed)

       ✔
       u Testimony:   YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a
deposition to be taken in this civil action. If you are an organization, you must designate one or more officers, directors,
or managing agents, or designate other persons who consent to testify on your behalf about the following matters, or
those set forth in an attachment:
                                                           See Attachment A


 Place: Schwabe Williamson & Wyatt, P.C.                                               Date and Time:
           1420 Fifth Avenue, Suite 3400                                                                 10/09/2018 1:00 pm
           Seattle, WA 98101

          The deposition will be recorded by this method:                     Certified Court Reporter

       u Production: You, or your representatives, must also bring with you to the deposition the following documents,
         electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the
         material:




       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        09/07/2018
                                   CLERK OF COURT
                                                                                         OR
                                                                                                            /s/ Matthew Turetsky
                                           Signature of Clerk or Deputy Clerk                                 Attorney’s signature

The name, address, e-mail address, and telephone number of the attorney representing (name of party)     Defendants
Westsound Orthopaedics, P.S.                                            , who issues or requests this subpoena, are:
Matthew Turetsky, 1420 Fifth Avenue, Suite 3400, Seattle, WA 98101, mturetsky@schwabe.com, 206.622.1711

                                Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things before
trial, a notice and a copy of the subpoena must be served on each party in this case before it is served on the person to
whom it is directed. Fed. R. Civ. P. 45(a)(4).

                                                                                                                            Page 5 of 30
                     Case 3:17-cv-05690-BHS Document 142 Filed 10/12/18 Page 6 of 30
AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 2)

Civil Action No. 3:17-CV-05690

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

          I received this subpoena for (name of individual and title, if any)
on (date)                       .

          u I served the subpoena by delivering a copy to the named individual as follows:


                                                                                     on (date)                     ; or

          u I returned the subpoena unexecuted because:
                                                                                                                                         .

          Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
          tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
          $                                        .

My fees are $                                      for travel and $                      for services, for a total of $         0.00     .


          I declare under penalty of perjury that this information is true.


Date:
                                                                                            Server’s signature



                                                                                          Printed name and title




                                                                                             Server’s address

Additional information regarding attempted service, etc.:




                                                                                                                          Page 6 of 30
                      Case 3:17-cv-05690-BHS Document 142 Filed 10/12/18 Page 7 of 30

AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                 (i) disclosing a trade secret or other confidential research, development,
                                                                                   or commercial information; or
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                     (ii) disclosing an unretained expert’s opinion or information that does
person to attend a trial, hearing, or deposition only as follows:                  not describe specific occurrences in dispute and results from the expert’s
   (A) within 100 miles of where the person resides, is employed, or               study that was not requested by a party.
regularly transacts business in person; or                                            (C) Specifying Conditions as an Alternative. In the circumstances
   (B) within the state where the person resides, is employed, or regularly        described in Rule 45(d)(3)(B), the court may, instead of quashing or
transacts business in person, if the person                                        modifying a subpoena, order appearance or production under specified
      (i) is a party or a party’s officer; or                                      conditions if the serving party:
      (ii) is commanded to attend a trial and would not incur substantial               (i) shows a substantial need for the testimony or material that cannot be
expense.                                                                           otherwise met without undue hardship; and
                                                                                        (ii) ensures that the subpoenaed person will be reasonably compensated.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or              (e) Duties in Responding to a Subpoena.
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and                             (1) Producing Documents or Electronically Stored Information. These
   (B) inspection of premises at the premises to be inspected.                     procedures apply to producing documents or electronically stored
                                                                                   information:
(d) Protecting a Person Subject to a Subpoena; Enforcement.                           (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              must organize and label them to correspond to the categories in the demand.
responsible for issuing and serving a subpoena must take reasonable steps             (B) Form for Producing Electronically Stored Information Not Specified.
to avoid imposing undue burden or expense on a person subject to the               If a subpoena does not specify a form for producing electronically stored
subpoena. The court for the district where compliance is required must             information, the person responding must produce it in a form or forms in
enforce this duty and impose an appropriate sanction—which may include             which it is ordinarily maintained or in a reasonably usable form or forms.
lost earnings and reasonable attorney’s fees—on a party or attorney who               (C) Electronically Stored Information Produced in Only One Form. The
fails to comply.                                                                   person responding need not produce the same electronically stored
                                                                                   information in more than one form.
 (2) Command to Produce Materials or Permit Inspection.                               (D) Inaccessible Electronically Stored Information. The person
   (A) Appearance Not Required. A person commanded to produce                      responding need not provide discovery of electronically stored information
documents, electronically stored information, or tangible things, or to            from sources that the person identifies as not reasonably accessible because
permit the inspection of premises, need not appear in person at the place of       of undue burden or cost. On motion to compel discovery or for a protective
production or inspection unless also commanded to appear for a deposition,         order, the person responding must show that the information is not
hearing, or trial.                                                                 reasonably accessible because of undue burden or cost. If that showing is
   (B) Objections. A person commanded to produce documents or tangible             made, the court may nonetheless order discovery from such sources if the
things or to permit inspection may serve on the party or attorney designated       requesting party shows good cause, considering the limitations of Rule
in the subpoena a written objection to inspecting, copying, testing, or            26(b)(2)(C). The court may specify conditions for the discovery.
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.        (2) Claiming Privilege or Protection.
The objection must be served before the earlier of the time specified for            (A) Information Withheld. A person withholding subpoenaed information
compliance or 14 days after the subpoena is served. If an objection is made,       under a claim that it is privileged or subject to protection as trial-preparation
the following rules apply:                                                         material must:
     (i) At any time, on notice to the commanded person, the serving party              (i) expressly make the claim; and
may move the court for the district where compliance is required for an                 (ii) describe the nature of the withheld documents, communications, or
order compelling production or inspection.                                         tangible things in a manner that, without revealing information itself
     (ii) These acts may be required only as directed in the order, and the        privileged or protected, will enable the parties to assess the claim.
order must protect a person who is neither a party nor a party’s officer from        (B) Information Produced. If information produced in response to a
significant expense resulting from compliance.                                     subpoena is subject to a claim of privilege or of protection as
                                                                                   trial-preparation material, the person making the claim may notify any party
 (3) Quashing or Modifying a Subpoena.                                             that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
  (A) When Required. On timely motion, the court for the district where            information and any copies it has; must not use or disclose the information
compliance is required must quash or modify a subpoena that:                       until the claim is resolved; must take reasonable steps to retrieve the
                                                                                   information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
                                                                                   subpoena or an order related to it.


                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).




                                                                                                                                           Page 7 of 30
        Case 3:17-cv-05690-BHS Document 142 Filed 10/12/18 Page 8 of 30



                                       ATTACHMENT A

                                          DEFINITIONS

       1.        “Franciscan” means “Franciscan Medical Group” and “Franciscan Health

System.”

       2.        “Healthcare Services” means (1) acute-care diagnostic and therapeutic inpatient

hospital services; (2) acute-care diagnostic and therapeutic outpatient services, including but not

limited to ambulatory surgery and radiology services; and (3) medical services provided by

physicians or other licensed medical professionals.

       3.        “Healthcare Provider” or “Provider” means any Person or Entity, including

ambulatory surgical centers, delivering any Healthcare Service.

       4.        “Relating to” means in whole or in part constituting, containing, concerning,

discussing, describing, analyzing, identifying, stating, evaluating, recommending, setting forth,

or supporting.

       5.        “Relevant Area” means Clallam, Clark, Cowlitz, Grays Harbor, Island, Jefferson,

King, Kitsap, Lewis, Mason, Pacific, Pierce, Skamania, Thurston, San Juan, Skagit, Snohomish,

Wahkiakum, and Whatcom counties in Washington State.

       6.        “Kitsap Transactions” refers to either or both of Franciscan’s acquisition of WSO

in July 2016 and Franciscan’s affiliation with TDC in September 2016.

       7.        “WSO” refers to WestSound Orthopaedics, P.S.

       8.        “TDC” refers to The Doctors Clinic, a Professional Corporation.

       9.        “AG” refers to the Washington State Office of Attorney General.

       10.       “You” or “Your” shall refer to the party on whom this Subpoena is served or any

of its parents, subsidiaries, divisions, subdivisions, branches, segments, affiliates, predecessors,

successors, assigns, officers, employees, directors, board of directors (or committee thereof),



                                                                                         Page 8 of 30
        Case 3:17-cv-05690-BHS Document 142 Filed 10/12/18 Page 9 of 30



principals, members, partners, representatives, agents, including attorneys, accountants,

investment advisors, bankers, consultants, and any other person acting on behalf of the party on

whom this Subpoena is served.

       11.        Unless otherwise indicated, these topics cover the time period of January 1, 2012

to the present.

                                       DEPOSITION TOPICS

      1.       Competition between Franciscan, TDC, and/or WSO and other Providers in the
Relevant Area.

       2.         Your strategic or business plans for any part of the Relevant Area.

       3.     Your consideration or execution of plans and strategies to attract patients from
Kitsap County, and the extent to which those plans and strategies have been successful.

       4.      The degree to which providers employed by or affiliated with you maintain a
physical presence in Kitsap County, including the identities and specialties of such providers.

         5.      Your consideration or execution of plans to expand your presence in Kitsap
County, including plans to employ physicians in Kitsap County or build or acquire healthcare
facilities in Kitsap County.




                                                                                        Page 9 of 30
                    Case 3:17-cv-05690-BHS Document 142 Filed 10/12/18 Page 10 of 30
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                        Western District
                                                       __________        of Washington
                                                                  District  of __________
                 STATE OF WASHINGTON
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 3:17-CV-05690
       FRANCISCAN HEALTH SYSTEM d/b/a CHI                                     )
           FRANCISCAN HEALTH, ET AL.                                          )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                          DaVita, Inc. d/b/a DaVita Medical Group
                    Registered Agent: Corporation Service Company, 251 Little Falls Drive, Wilmington, DE 19808
                                                       (Name of person to whom this subpoena is directed)

       ✔
       u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:
                                                        See Attachment A


  Place: Schwabe Williamson & Wyatt, P.C.                                               Date and Time:
           1420 Fifth Avenue, Suite 3400                                                                     09/24/2018 9:00 am
           Seattle, WA 98101

     u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                               Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        09/07/2018

                                  CLERK OF COURT
                                                                                            OR
                                                                                                                   /s/ Matthew Turetsky
                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party)     Defendants
Westsound Orthopaedics, P.S.                                            , who issues or requests this subpoena, are:
Matthew Turetsky, 1420 Fifth Avenue, Suite 3400, Seattle, WA 98101, mturetsky@schwabe.com, 206.622.1711

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                                                                                                                                   Page 10 of 30
                    Case 3:17-cv-05690-BHS Document 142 Filed 10/12/18 Page 11 of 30
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 3:17-CV-05690

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:




                                                                                                                                    Page 11 of 30
                     Case 3:17-cv-05690-BHS Document 142 Filed 10/12/18 Page 12 of 30
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).




                                                                                                                                         Page 12 of 30
       Case 3:17-cv-05690-BHS Document 142 Filed 10/12/18 Page 13 of 30



                                       ATTACHMENT A

                                         DEFINITIONS

       1.      “Communication” means any transmission or exchange of information of any

kind between individuals or companies in any manner, whether verbal, written, electronic, or

otherwise, whether direct or through an intermediary.

       2.      “Computer files” includes information stored in, or accessible through, computer

or other information retrieval systems. Thus, you should produce documents that exist in

machine-readable form, including documents stored in personal computers, portable computers,

work stations, minicomputers, mainframes, servers, archive disks and tapes, and other forms of

offline storage, whether on or off company premises.

       3.      “Document” or “documents” mean all writing or any other tangible thing of any

kind, both in hard copy form and electronically stored information, where information is

communicated, preserved or stored, including but not limited to, memoranda (including written

memoranda of telephone conversations, discussions, agreements, acts and activities), letters,

emails, postcards, internal office communications, correspondence, notes, diaries, records,

transcripts, agreements, surveys, statistical studies, minutes, instructions, requests, notebooks,

presentations and however produced or reproduced, whether draft or final, original or

reproduction including all non-identical copies of those materials and electronically stored

information, and identical copies of those materials and electronically stored information that

were sent from, delivered to, or maintained by, different person(s).

       4.      “Data” means machine readable computer files and their supporting materials,

including but not limited to any documentation, data dictionaries, reference files, database maps,

crosswalks, and lookup tables.




                                                                                      Page 13 of 30
       Case 3:17-cv-05690-BHS Document 142 Filed 10/12/18 Page 14 of 30



       5.        “Franciscan” means Franciscan Medical Group and Franciscan Health System.

       6.        “Healthcare Services” means (1) acute-care diagnostic and therapeutic inpatient

hospital services; (2) acute-care diagnostic and therapeutic outpatient services, including but not

limited to ambulatory surgery and radiology services; and (3) medical services provided by

physicians or other licensed medical professionals.

       7.        “Healthcare Provider” or “Provider” means any Person or Entity, including

ambulatory surgical centers, delivering any Healthcare Service.

       8.        “Relating to” means in whole or in part constituting, containing, concerning,

discussing, describing, analyzing, identifying, stating, evaluating, recommending, setting forth,

or supporting.

       9.        “Relevant Area” means Clallam, Clark, Cowlitz, Grays Harbor, Island, Jefferson,

King, Kitsap, Lewis, Mason, Pacific, Pierce, Skamania, Thurston, San Juan, Skagit, Snohomish,

Wahkiakum, and Whatcom counties in Washington State.

       10.       “Kitsap Transactions” refers to either or both of Franciscan’s transaction with

WSO in July 2016 and Franciscan’s transaction with TDC in September 2016.

       11.       “WSO” refers to WestSound Orthopaedics, P.S.

       12.       “TDC” refers to The Doctors Clinic, a Professional Corporation.

       13.       “AG” refers to the Washington State Office of Attorney General.

       14.       “You” or “Your” shall refer to the party on whom this Subpoena is served or any

of its parents, subsidiaries, divisions, subdivisions, branches, segments, affiliates, predecessors,

successors, assigns, officers, employees, directors, board of directors (or committee thereof),

principals, members, partners, representatives, agents, including attorneys, accountants,




                                                 2
                                                                                        Page 14 of 30
         Case 3:17-cv-05690-BHS Document 142 Filed 10/12/18 Page 15 of 30



investment advisors, bankers, consultants, and any other person acting on behalf of the party on

whom this Subpoena is served.

         15.   The use of the singular shall be deemed to include the plural and vice versa. The

terms “and” and “or” have both conjunctive and disjunctive meanings. The terms “each,” “any,”

and “all” mean “each and every.” The past tense form shall be construed to include the present

tense, and vice versa, whenever such a dual construction will serve to bring within the scope of

any of these requests any documents or information that would otherwise not be within their

scope.

                                       INSTRUCTIONS

         1.    The document requests are intended to cover all documents in your possession,

custody, or control, regardless of where they are located or who may actually have physical

possession of them.

         2.    Documents and things shall be produced as they are kept in the ordinary course of

business. Documents produced, regardless of format or form and regardless of whether submitted

in hard copy or electronic format, shall be produced in complete form, un-redacted unless

privileged, and in the order in which they appear in your files. Documents shall not be shuffled

or rearranged. All documents shall identify the files from which they are being produced. All

documents shall be produced in color, where necessary to interpret the document. All documents

shall be marked on each page with corporate identification and consecutive document control

numbers.

         3.    You may produce copies in lieu of original documents, if you provide an affidavit

of an individual competent to testify that any copies are true, correct and complete copies of the

original documents.




                                                3
                                                                                      Page 15 of 30
       Case 3:17-cv-05690-BHS Document 142 Filed 10/12/18 Page 16 of 30



       4.      Unless otherwise indicated, these requests cover the time period of January 1,

2013 to the present.

       5.      To protect a patient’s or individual’s privacy, you shall mask any sensitive

personally identifiable information, or sensitive health information, including but not limited to,

an individual’s social security number or other individually identifiable health information.

       6.      Documents stored in electronic or hard copy format shall be submitted in

electronic format provided that such copies are true, correct, and complete copies of the original

documents:

            a. Submit Microsoft Access, Excel, and PowerPoint in native format with extracted

               text and all available metadata;

            b. Submit all other documents in image format with extracted text and metadata; and

            c. Submit all hard copy documents in image format accompanied by OCR.

       7.      For each document submitted in electronic format, include the following metadata

fields and information:

            a. For loose documents stored in electronic format other than email: beginning Bates

               or document identification number, ending Bates or document identification

               number, page count, custodian, creation date and time, modification date and

               time, last accessed date and time, size, location or path file name, and MD5 or

               SHA Hash value;

            b. For emails: beginning Bates or document identification number, ending Bates or

               document identification number, page count, custodian, to, from, CC, BCC,

               subject, date and time sent, Outlook Message ID (if applicable), child records (the




                                                  4
                                                                                       Page 16 of 30
       Case 3:17-cv-05690-BHS Document 142 Filed 10/12/18 Page 17 of 30



               beginning Bates or document identification number of attachments delimited by a

               semicolon);

            c. For email attachments: beginning Bates or document identification number,

               ending Bates or document identification number, page count, custodian, creation

               date and time, modification date and time, last accessed date and time, size,

               location or path file name, parent record (beginning Bates or document

               identification number of parent email), and MD5 or SHA Hash value; and

            d. For hard copy documents: beginning Bates or document identification number,

               ending Bates or document identification number, page count, and custodian.

       8.      Submit electronic files and images as follows:

            a. For productions over 10 gigabytes, use IDE and EIDE hard disk drives, formatted

               in Microsoft Windows-compatible, uncompressed data in USB 2.0 external

               enclosures;

            b. For productions under 10 gigabytes, CD-R, CD-ROM and DVD-ROM for

               Windows-compatible personal computers, and USB 2.0 Flash Drives are also

               acceptable storage formats; and

            c. All documents produced in electronic format shall be scanned for and free of

               viruses.

       9.      If you withhold from production any document responsive to these requests based

on a claim of privilege, identify: (1) the type of document (letter, memo, e-mail, etc.); (2) the

document’s authors or creators; (3) the document’s addressees and recipients; (4) the document’s

general subject matter; (5) all persons to whom the document or any portion of it has already




                                                 5
                                                                                     Page 17 of 30
       Case 3:17-cv-05690-BHS Document 142 Filed 10/12/18 Page 18 of 30



been revealed; (6) the source of the document; (7) the date of the document; and (8) the basis for

withholding the document.

       10.     If you have reason to believe that documents responsive to a particular request

once existed but no longer exist for reasons other than the ordinary course of business or the

implementation of your document retention policy, state the circumstances under which they

were lost or destroyed, describe the documents to the fullest extent possible, state the request(s)

to which they are responsive, and identify persons having knowledge of the content of such

documents.

       11.     The official responsible for preparing the subpoena response shall appear with the

documents on the return date. You may also comply by sending responsive documents to

attorneys for Franciscan by FTP, flash drive, or hard drive by the return date.

                               REQUESTS FOR DOCUMENTS

        1.     Documents sufficient to show your consideration or execution of plans and
strategies to attract patients from Kitsap County, and the extent to which those plans and
strategies have been successful.

       2.      Documents sufficient to show your consideration or execution of plans to expand
your presence in Kitsap County, including plans to employ physicians in Kitsap County or build
or acquire healthcare facilities in Kitsap County.

      3.       Documents reflecting your high-level strategic plans in and around the Puget
Sound area.

      4.    Documents reflecting your analysis of competition between you, Franciscan,
TDC, WSO, and/or other Providers in the Relevant Area

       5.      Documents identifying the healthcare providers employed by or affiliated with
you that spend at least one day per month working out of an office located in Kitsap County.




                                                 6
                                                                                       Page 18 of 30
                Case 3:17-cv-05690-BHS Document 142 Filed 10/12/18 Page 19 of 30

AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 2)

Civil Action No. 3:17-CV-05690

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

          I received this subpoena for (name of individual and title, ifany) DaVita, Inc.
on (date)        09/13/2018

          sf I served the subpoena by delivering a copy to the named individual as follows: q/q CORPORATION

          SERVICE CO. 251 LITTLE FALLS DR. WILMINGTON. DE 19808 ACCEPTED BY: LYNANNE PARES
          (auth person at the agent at 12:30 pm)                                     on (date)     09/13/2018      ; or

          □ I returned the subpoena unexecuted because:


          Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
          tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
          $

My fees are $                                     for travel and $                       for seiwices, for a total of $        0.00



         I declare under penalty of perjury that this information is true.


Date:          09/13/2018
                                                                                           Seirer's signature

                                                                                           KEVIN S. DUNN
                                                                                         Printed name and title




                                                                                            Server's address

Additional information regarding attempted service, etc.:
 ALSO SERVED: ATTACHMENT A




                                                                                                                          Page 19 of 30
                 Case 3:17-cv-05690-BHS Document 142 Filed 10/12/18 Page 20 of 30

AO SSA (Rev. 02/14) Subpoena to Testily at a Deposition in a Civil Action


                                       United States District Court
                                                                            for the
                                                         Western District of Washington

                 STATE OF WASHINGTON                                           )
                        Plaintiff                                              )
                                  V.                                           )      Civil Action No.     3:17-CV-05690
       FRANCISCAN HEALTH SYSTEM d/b/a CHI                                      )
           FRANCISCAN HEALTH, ETAL.                                            )
                              Defendant                                        )

                             SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION

 To:                                               DaVita, Inc. d/b/a DaVita Medical Group
                         Registered Agent: Corporation Service Company, 251 Little Falls Drive, Wilmington, DE 19808
                                                       (Name ofperson to whom this subpoena is directed)
     ^ Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a
deposition to be taken in this civil action. If you are an organization, you must designate one or more officers, directors,
or managing agents, or designate other persons who consent to testify on your behalf about the following matters, or
those set forth in an attachment:
                                                            See Attachment A

 Place: S'chwabe Williarrisoh &“Wyatt, P.CT                                            Date and Time:
        1420 Fifth Avenue, Suite 3400                                                                    10/09/2018 1:00 pm
        Seattle, WA 98101

          The deposition will be recorded by this method:                     Certified Court Reporter

       □ Production: You, or your representatives, must also bring with you to the deposition the following documents,
         electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the
         material:




       The following provisions of Fed. R. Civ. P. 45 are attached - Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        09/07/2018
                                   CLERK OF COURT
                                                                                         OR
                                                                                                            /s/ Matthew Turetsky
                                           Signature of Clerk or Deputy Clerk                                 Attorney's signature

The name, address, e-mail address, and telephone number of the attorney representing (name ofparty)      Defendants
Westsound Orthopaedics, P.S.                                            , who issues or requests this subpoena, are:
Matthew Turetsky, 1420 Fifth Avenue, Suite 3400, Seattle, WA 98101, mturetsky@schwabe.com, 206.622.1711

                                Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things before
trial, a notice and a copy of the subpoena must be seived on each party in this case before it is served on the person to
whom it is directed. Fed. R. Civ. P. 45(a)(4).


                                                                                                                            Page 20 of 30
                        Case 3:17-cv-05690-BHS Document 142 Filed 10/12/18 Page 21 of 30
                                           Zen Couriers LLC
                                                206.786.3613 / 206.473.0608
                                          8506 11th Avenue NW, Seattle, WA 98117
                                                   www.zencouriers.com
                                                  admin@zencouriers.com
    Messenger Service     FIRM NAME                                PHONE                          EXT. #       EMAIL (SECRETARY)
       LAST DAY            Schwabe Williamson & Wyatt               2064071533                                 FRETONIO@SCHWABE.COM
                          ADDRESS                                                              ATTY                          SECRETARY

        7/17/2017         1420 5th Avenue, Suite 3400, Seattle, WA 98101
                          CASE NAME

                          State of WA v FHS, et al.
                          CAUSE NO.                                    CLIENT MATTER #                                       DATE

                          3:17-CV-05690-BHS                            126185-221555                                         09.12.2018
DOCUMENTS
Subpoena to Testify at a Deposition and Subpoena to Produce Documents

    PROCESS SERVICE             RETURN CONFORMED SLIP ONLY                          RETURN CONFORMED COPY
1                                                            3                                                                           For Office Only
    DaVita, Inc.                                                                                                                Standard
    Registered Agent: Corporation Company
    251 Little Falls Drive                                                                                                      Rush
    Wilmington, DE 19808                                                                                                        ASAP
                                                                                                                                Call-in Time _________
2                                                            4
                                                                                                                                               Total
                                                                                                                                $


F                                          DISTRICT COURT                          Appeals COURT           FEDERAL COURT                        STATE       SEC.
I                            SUPERIOR
          COUNTY                              (INDICATE          AUDITOR                                                        SEA      TAC   SUPREME     STATE
L                             COURT                                               I-(SEA)   II-(TAC)   CIVIL    BANKRUPTCY                      COURT      CORP.
I                                             DISTRICT)
N
G



SPECIAL INSTRUCTIONS




                                                                                                                                    Page 21 of 30
Case 3:17-cv-05690-BHS Document 142 Filed 10/12/18 Page 22 of 30




                                             EXHIBIT B      Page 22 of 30
DaVita Medical
         CaseGroup  Acquires Large IPA
               3:17-cv-05690-BHS       Network 142
                                     Document  in the Filed
                                                      Pacific10/12/18
                                                              NorthwestPage
                                                                        - Nov23
                                                                              28,of2...
                                                                                    30 Page 1 of 5




                     Investors




  DaVita Medical Group Acquires Large
  IPA Network in the Pacific Northwest
  Northwest Physicians Network Joins DaVita Medical Group




  TACOMA, Wash., Nov. 28, 2017 /PRNewswire/ -- DaVita Medical
  Group, a division of DaVita Inc. and a leading independent medical group
  in the United States, today announced the acquisition of Northwest
  Physicians Network (NPN), a respected independent physician
  association (IPA) network in the Pacific Northwest.


  "Welcoming Northwest Physicians Network to DaVita Medical Group is
  a key step in growing our footprint in the region and expanding our IPA
  network from South Seattle down into Northern Oregon," said Joe
  Mello, chief operating officer for DaVita Medical Group. "This means our
  patients in the region should have a larger network of high-quality,
  independent physicians to choose from. We're very excited by this



                                                                                  Page 23
http://pressreleases.davita.com/2017-ll-28-DaVita-Medical-Group-Acquires-Large-IPA-...    of 30
                                                                                       10/12/2018
DaVita Medical
         Case Group  Acquires Large IPA
               3:17-cv-05690-BHS        Network142
                                     Document  in theFiled
                                                     Pacific NorthwestPage
                                                           10/12/18    - Nov24
                                                                             28,of2...
                                                                                   30 Page 2 of 5


  partnership and to be working with Northwest Physicians Network as we
  build the Ieadin^ih1t$#i^dent medical group in America."


  With administrative offices in Tacoma, Northwest Physicians Network is
  comprised of more than 1,000 primary care and specialty care
  physicians. Since its incorporation in 1995, Northwest Physicians
  Network has built a full-service managed care infrastructure and secured
  risk-bearing contracts with various health plans.


  "As Northwest Physicians Network sought to grow, we knew we needed
  to find a partner with access to resources, expertise, and, most
  importantly, an alignment with our fundamental values," said Scott
  Kronlund, M.D., president and chief medical officer for Northwest
  Physicians Network. "With their commitment to physician independence,
  physician leadership and focus on clinical excellence, DaVita Medical
  Group was the natural choice for Northwest Physicians Network."


  The acquisition also opens up the opportunity for greater partnership
  with The Everett Clinic, a part of DaVita Medical Group, potentially
  expanding choices for both patients and providers.


  About DaVita Medical Group
  DaVita Medical Group is a division of DaVita Inc., a Fortune 500®
  company, that operates and manages medical groups and affiliated
  physician networks in California, Colorado, Florida, Nevada, New
  Mexico, Pennsylvania and Washington. A leading independent medical
  group in America, DaVita Medical Group has over two decades of
  experience providing coordinated, outcomes-based medical care in a
  cost-effective manner. DaVita Medical Group's teammates, employed
  clinicians and affiliated clinicians provided care for approximately 1.7


                                                                                  Page 24
http://pressreleases.davita.com/2017-ll-28-DaVita-Medical-Group-Acquires-Large-IPA-...    of 30
                                                                                        10/12/2018
DaVita Medical
         CaseGroup  Acquires Large IPA
               3:17-cv-05690-BHS       Network 142
                                     Document  in the Filed
                                                      Pacific NorthwestPage
                                                            10/12/18    - Nov25
                                                                              28,of2...
                                                                                    30 Page 3 of 5


  millioi:|/patients. For more information, please
  visit jJ'/'laMefitoatQftiapxom.


  About DaVita Inc.
  DaVita Inc., a Fortune 500® company, is the parent company of DaVita
  Kidney Care and DaVita Medical Group. DaVita Kidney Care is a leading
  provider of kidney care in the United States, delivering dialysis services
  to patients with chronic kidney failure and end-stage renal disease. As of
  September 30, 2017, DaVita Kidney Care operated or provided
  administrative services at 2,470 outpatient dialysis centers located in the
  United States serving approximately 196,000 patients. The company also
  operated 230 outpatient dialysis centers located in 11 countries outside
  the United States. DaVita Medical Group manages and operates medical
  groups and affiliated physician networks in California, Colorado, Florida,
  Nevada, New Mexico, Pennsylvania and Washington in its pursuit to
  deliver excellent-quality health care in a dignified and compassionate
  manner. DaVita Medical Group's teammates, employed clinicians and
  affiliated clinicians provided care for approximately 1.7 million patients.
  For more information, please visit DaVita.com/About.


  Forward Looking Statements
  This release may contain forward-looking statements within the meaning
  of the federal securities laws. All statements that do not concern
  historical facts are forward-looking statements and include, among other
  things, statements about our expectations, beliefs, intentions and/or
  strategies for the future, including the prospective performance of or
  synergies created by the acquired business, prospects for enhanced
  patient care, and the impact the business combination will have on
  clinical outcomes or growth of the business in the region. Factors which
  could impact future results include the uncertainties associated with our


                                                                                  Page 25
http://pressreleases.davita.com/2017-ll-28-DaVita-Medical-Group-Acquires-Large-IPA-...    of 30
                                                                                        10/12/2018
DaVita Medical
         CaseGroup  Acquires Large IPA
               3:17-cv-05690-BHS       Network 142
                                    Document   in the Filed
                                                      Pacific NorthwestPage
                                                            10/12/18    - Nov26
                                                                              28,of2...
                                                                                    30 Page 4 of 5


  abilityijo complete any acquisition or merger that we might be
  considering or           , or integrate and successfully operate any
  business we may acquire, and the other risk factors set forth in our SEC
  filings, including our Annual Report on Form 10-K for the year ended
  December 31, 2016, and subsequent quarterly reports filed on Form
  10-Q. Any forward-looking statements should be considered in light of
  these risks and uncertainties. We base our forward-looking statements
  on information currently available to us at the time of this release, and
  we undertake no obligation to update or revise any forward-looking
  statements, whether as a result of changes in underlying factors, new
  information, future events or otherwise.


  Contact Information


  Media:

  David Tauchen
  DaVita Medical Group
  David.Tauchen@DaVita.com
  (303) 876-2802




  SOURCE DaVita Medical Group
                                                           Medical Group




                                                                                  Page 26
http://pressreleases.davita.com/2017-ll-28-DaVita-Medical-Group-Acquires-Large-IPA-...    of 30
                                                                                       10/12/2018
DaVita Medical
         CaseGroup  Acquires Large IPA
               3:17-cv-05690-BHS       Network 142
                                     Document  in the Filed
                                                      Pacific NorthwestPage
                                                            10/12/18    - Nov27
                                                                              28,of2...
                                                                                    30 Page 5 of 5




                                           Q'y
                                                    nvestors


                                   r redistribution of EDGAR Online, Inc. content is
                      expressly prohibited without the prior written consent of EDGAR
                                                                           Online, Inc.
                                                                           EDGAR Online,
                                                                           Inc. shall not be
                                                                           liable for any
             For media inquiries,                                          errors or delays
                                             Media Kit
             please contact:                                               in the content, or
                                                                           for any actions
                                                                           taken in reliance
                                                                           thereon.
                                                 About DaVita
                                                 Kidney Care                  © 2018 DaVita
                                                                              Inc. All rights
                                                 About Kidney                 reserved.
             Skip Thurman
             2000 16th Street                    Disease                      Website Privacy
             Denver, CO 80202                                                 Policy I Notice of
                                                 Clinical Fast Facts          Privacy Practices
             (303) 876-6610                                                    Terms of Use |
                                                 Awards &                     DaVita.corn
                                                 Recognition




                                                                                  Page 27
http://pressreleases.davita.comy2017-ll-28-DaVita-Medical-Group-Acquires-Large-IPA-...    of 30
                                                                                        10/12/2018
Washington’s
         CaseEverett Clinic to Join DaVita
               3:17-cv-05690-BHS           Healthcare
                                       Document    142Partners
                                                         Filed |10/12/18     Clinic28 of 30 Page 1 of2
                                                                 The EverettPage



   Home I Resources | News



                   ington’s Ev

   Monday, September 21, 2015



  Washington’s Everett Clinic to Join DaVita Healthcare Partners
  Healthcare Partners Will Acquire Nationally Recognized Physician Group


  Everett, Wash. (Sept. 21, 2015) - DaVita Healthcare Partners (NYSE: DVA), the leading independent medical group
  in America and leading provider of kidney care services, and The Everett Clinic, a nationally recognized physician
  group, today announced their intention to merge, DaVita Healthcare Partners vi/ould acquire The Everett Clinic, subject
  to the clinic’s stakeholders’ approval and a final definitive agreement. Financial terms were not disclosed.


  “DaVita Healthcare Partners is honored to have this opportunity to join forces with an organization whose core values
  and mission so intentionally align v^^ith our own,” said Kent Thiry, chairman and CEO of DaVita Healthcare Partners.
  “We are excited to work with the Everett team as we improve healthcare delivery and expand the leading independent
  medical group in America,”

  The Everett Clinic operates 20 care sites north of Seattle treating more than 315,000 patients and employing roughly
  2,200 teammates, including more than 500 specialty and primary care providers, It serves patients through traditional
  doctor’s offices, urgent care, lab services, imaging, hearing and vision centers, behavioral health, and cancer
  treatment.

   “Our goals have always been both to transform care for our patients and to create a workplace that makes staff and
   providers feel excited about coming to work each day,” said Flick Cooper, CEO of The Everett Clinic. “We believe we
   have found the partner that vi/ill help make our vision a reality.”

   ’We also feel extremely optimistic about our future and the opportunity for our patients, staff and providers with this
   merger,' said Harold Dash, IVl.D,, president of The Everett Clinic. "Perhaps at no other time in our history have we
   been as well positioned to grow and transform care as we are now with DaVita Healthcare Partners.’


   About DaVita Healthcare Partners j DaVitaHealthCarePartners.corn


   DaVita Healthcare Partners Inc,, a Fortune 500® company, is the parent company of DaVita Kidney Care and
   Healthcare Partners. Healthcare Partners manages and operates medical groups and affiliated physician networks in
   Arizona, California, Nevada, New Mexico, Florida and Colorado in its pursuit to deliver excellent-quality health care in a
   dignified and compassionate manner. As of June 30, 2015 Healthcare Partners provided integrated care management
   for approximately 826,000 patients, DaVita Kidney Care is a leading provider of kidney care in the United vStates,
   delivering dialysis services to patients with chronic kidney failure and end stage renal disease. As of June 30, 2015,
   DaVita Kidney Care operated or provided administrative services at 2,210 outpatient dialysis centers located in the
   United States serving approximately 176,000 patients. The company also operated 96 outpatient dialysis centers
   located in 10 countries outside the United States.


   About The Everett Clinic | everettclinic.com




                                                                                    Page 28
https://everettclinic.com/news/washington%E2%80%99s-everett-clinic-join-davita-health...    of 30
                                                                                         10/12/2018
Washington’s
         CaseEverett Clinie to Join DaVita
               3:17-cv-05690-BHS           Healthcare
                                       Document    142Partners
                                                         Filed | 10/12/18    Clinic29 of 30 Page 2 of 2
                                                                 The EverettPage


  Founded in 1924, The Everett Clinic is a nationally recognized, locally-owned physician group known for
  providing high-quality healthcare services while lowering the overall cost of care, it has 500 providers in
  primary and specialty care at nine locations throughout Snohomish County, Wash, who care for more than
  300,000 patients. Consistently named as a Fortune Magazine “100 Best Companies to Work For,” The Everett
  Clinic staff and providers support the core value of doing what is right for each patient.


  Forward Looking Statements
  This release may contain fonvard-looking statements within the meaning of the federal securities laws. All statements
  that do not concern historicai facts are forward-looking statements ar)d include, among other things, statements about
  our expectations, beliefs, mter)tions artd/or strategies for the future, including the prospective growth, opportunities arid
  performance of or synergies attributable to the acquired business or the combined business resulting from the merger.
  Factors which could impact future results include the uncertainties associated with our ability to complete any
  acquisition, merger or disposition that we might be considering or announce, or integrate and successfully operate any
  business we may acquire, and the other risk factors set forth in DaVita’s SEC filings, including its Annual Report on
  Form 10-K for the year ended December 31, 2014. and its subsequent quarterly reports filed on Form 10-Q. Any
  forward-looking statements should be considered in tight of these risks and uncertainties. DaVita bases its foiward-
  looking statements on information currently available to it at the time of this release, and it undertakes no obligation to
  update or revise any forward-looking statements, whether as a result of changes in underlying factors, new information,
   future events or otherwise.

                                                              mm
   Media Contact Information:


   Skip Thurman
   Skip.Thurman@DaVita,com
   (303) 876-6610


  April Zepeda
  azepeda@everettdinic.com
  (426) 304-1139


   Investor Contact Information;


  Jim Gustafson
  Jim,Gustafson@DaVita.com
  (310) 536-2585




                                                                                    Page 29
https://everettclinic.com/news/washington%E2%80%99s-everett-clinic-join-davita-health...    of 30
                                                                                         10/12/2018
          Case 3:17-cv-05690-BHS Document 142 Filed 10/12/18 Page 30 of 30



 1                                      CERTIFICATE OF SERVICE
 2           I certify under penalty of perjury under the laws of the United States and State of
 3
     Washington that the foregoing is true and correct.
 4
             I hereby certify that on 12th day of October, 2018, I electronically filed the following
 5
     DECLARATION OF MATTHEW TURETSKY IN SUPPORT OF DEFENDANT
 6

 7   WESTSOUND ORTHOPAEDICS, P.S.'S MOTION TO COMPEL DOCUMENTS

 8   FROM THIRD-PARTY DAVITA, INC. D/BA/ DAVITA MEDICAL GROUP with the

 9   Clerk of the Court using the CM/ECF system, which will send notification of such filing to the
10
     following:
11
      Counsel for Plaintiff:                          Counsel for Defendant The Doctor’s
12    Stephen T. Fairchild                            Clinic, a Professional Corporation:
      E-Mail: stephenf2@atg.wa.gov                    Douglas C. Ross
13    Erica A. Koscher                                E-Mail: douglasross@dwt.com
      E-Mail: ericak@atg.wa.gov                       David A. Maas
14    Amy Nicole L. Hanson                            E-Mail: davidmaas@dwt.com
      E-Mail: amyh3@atg.wa.gov
15    Neal H. Luna
      E-Mail: neall@atg.wa.gov
16    Eric S. Newman
      E-Mail: ericn@atg.wa.gov
17
      Counsel for Defendants Franciscan Health
18    System d/b/a Chi Franciscan Health,
      Franciscan Medical Group and Westsound
19    Orthopaedics, P.S.
      Jessica M. Andrade
20    E-Mail: jessica.andrade@polsinelli.com
      Mitchell D. Raup, Pro Hac Vice
21    E-Mail: mraup@polsinelli.com
      Herbert F. Allen, Pro Hac Vice
22    E-Mail: hallen@polsinelli.com
      Matthew C. Hans, Pro Hac Vice
23    E-Mail: mhans@polsinelli.com
      Alex Partko, Pro Hac Vice
24    E-Mail: abartko@polsinelli.com

25

26                                                 /s/ Matthew Turetsky
                                                   Matthew Turetsky, WSBA #23611
                                                                           SCHWABE, WILLIAMSON & WYATT, P.C.
      CERTIFICATE OF SERVICE - 1                                                    Attorneys at Law
                                                                                    U.S. Bank Centre
                                                                               1420 5th Avenue, Suite 3400
                                                                                 Seattle, WA 98101-4010
                                                                                Telephone 206-622-1711
     PDX\126185\221555\MAT\24065347.1


                                                                                               Page 30 of 30
